Title: John Adams to Abigail Adams, 18 December 1780
From: Adams, John
To: Adams, Abigail


     
      My dearest Portia
      Amsterdam Decr. 18. 1780
     
     I have this morning sent Mr. Thaxter, with my two Sons to Leyden, there to take up their Residence for some time, and there to pursue their Studies of Latin and Greek under the excellent Masters, and there to attend Lectures of the celebrated Professors in that University. It is much cheaper there than here: the Air is infinitely purer; and the Company and Conversation is better.
     It is perhaps as learned an University as any in Europe.
     I should not wish to have Children, educated in the common Schools in this Country, where a littleness of Soul is notorious. The Masters are mean Spirited Writches, pinching, kicking, and boxing the Children, upon every Turn.
     Their is besides a general Littleness arising from the incessant Contemplation of Stivers and Doits, which pervades the whole People.
     Frugality and Industry are virtues every where, but Avarice, and Stingyness are not Frugality.
     The Dutch say that without an habit of thinking of every doit, before you spend it, no Man can be a good Merchant, or conduct Trade with Success. This I believe is a just Maxim in general. But I would never wish to see a Son of Mine govern himself by it. It is the sure and certain Way for an industrious Man to be rich. It is the only possible Way for a Merchant to become the first Merchant, or the richest Man in the Place. But this is an Object that I hope none of my Children will ever aim at.
     It is indeed true, every where, that those who attend to small Expences are always rich.
     I would have my Children attend to Doits and Farthings as devoutly as the meerest Dutchman upon Earth, if such Attention was necessary to support their Independence.
     A Man who discovers a Disposition and a design to be independent seldom succeeds—a Jealousy arises against him. The Tyrants are alarmed on one side least he should oppose them. The slaves are allarmed on the other least he should expose their Servility. The Cry from all Quarters is, “He is the proudest Man in the World. He cant bear to be under Obligation.”
     I never in my Life observed any one endeavouring to lay me under particular Obligations to him, but I suspected he had a design to make me his dependant, and to have claims upon my Gratitude. This I should have no objection to—Because Gratitude is always in ones Power. But the Danger is that Men will expect and require more of Us, than Honour and Innocence and Rectitude will permit Us to perform.
     In our Country however any Man with common Industry and Prudence may be independant.
     But to put an End to this stuff Adieu, most affectionately Adieu.
     
    